McOLELLAN, J.
It is thoroughly well settled and familiar law, that a tenant can not disxmte the title of his landlord, while in possession under a lease, or while holding over after the expiration of his lease. — 1 Taylor Landlord & Ten. § 89; 2 11. §§ 705-707; Elliott v. Dycke, 78 Ala. 150; Wells v. Sheever, Ib. 142; GCrim v. Nelms, Ib. 604; Pope v. Harkins, *11716 Ala. 321; Houston v. McCurdy, 71 Ala. 570; s. c., 74 Ala. 162.
It is equally well settled, that a tenant for one year, “who holds over after the expiration of his term, without paying rent, or otherwise acknowledging a continuance of the tenantcy, becomes either a trespasser or a tenant, at the option of the landlord. . . . But the tenant has no such election; his mere continuance in possession fixes him as a tenant for another year, if the landlord thinks proper to insist upon it;” and this, notwithstanding the fact that the tenant refuses to continue the lease, and gives notice of his purpose not to do so. From this state of facts, the landlord electing to treat the continued occupancy as a tenancy, which he will be held to have done from slight circumstances, the law implies a contract between the parties for a lease of another term of one year, on the same terms as were agreed on in the express contract for the previous term; and all the incidents of this implied lease, all the relations, rights and remedies of the parties thereunder, are the same as if it had been an express renewal. 1 Taylor’s Landlord & Ten. § 22; Conway v. Starkweather, 1 Den. 113; Schuyler v. Smith, 51 N. Y. 309; Parker v. Hollis, 50 Ala. 411; Wolffe v. Wolffe, 69 Ala. 549.
The aspect of the evidence in this case most favorable to the rulings of the court below, established the relation of landlord and tenant between the plaintiffs and defendant, within the foregoing principles; and those rulings, in so far as they denied a right of recovery in this action, proceeding, as it did, by attachment for the rent of the premises during the year in which the defendant held over, were erroneous.
The judgment is reversed, and the cause remanded.